         Case 6:19-cv-00517-ADA Document 10 Filed 12/23/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


INTERFACE IP HOLDINGS LLC,

                       Plaintiff,

               v.                                           Civil Action No. 6:19-cv-517-ADA

PUBLIC JOINT STOCK COMPANY
«AEROFLOT – RUSSIAN AIRLINES»,                              JURY TRIAL DEMANDED

                       Defendant.



              NOTICE OF DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(i)

       WHEREAS, the parties have reached a settlement including an agreement to dismiss this
action with prejudice, each side bearing its own costs and fees;

       WHEREAS, pursuant to Rule 41(a)(1)(A)(i), Plaintiff may voluntarily dismiss an action
without Court order before the opposing party serves either an answer or a motion for summary
judgment;

       WHEREAS, Defendant has not served either an answer or motion for summary
judgment;

       NOW THEREFORE, Plaintiff, by and through undersigned counsel, and pursuant to
Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily dismisses this action with
prejudice, with each side to bear its own costs and fees.


Dated: December 23, 2019                              Respectfully submitted,


                                                   By: /s/ Bradford J. Black

                                                       Bradford J. Black
         Case 6:19-cv-00517-ADA Document 10 Filed 12/23/19 Page 2 of 2




                                                      Texas Bar No. 24086243
                                                      BRADFORD BLACK P.C.
                                                      4 Embarcadero Center, Suite 1400
                                                      San Francisco, CA 94111
                                                      Email: bblack@bradfordblack.com
                                                      Tel: (415) 813-6210
                                                      Fax: (415) 813-6222

                                                      Matt Olavi
                                                      Texas Bar No. 24095777
                                                      OLAVI LAW P.C.
                                                      401 Congress Avenue, Suite 1540
                                                      Austin, Texas 78701
                                                      Email: molavi@olavilaw.com
                                                      Tel: (512) 717-4485
                                                      Fax: (512) 717-4495

                                                      ATTORNEYS FOR PLAINTIFF

                             CERTIFICATE OF CONFERENCE

       The undersigned counsel certifies that all parties have conferred and that no party is
opposed to the relief sought herein.

                                                     /s/ Bradford J. Black
                                                     Bradford J. Black



                                CERTIFICATE OF SERVICE

       I hereby certify that, on December 23, 2019, I am filing the foregoing document
electronically with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to all CM/ECF participants.
                                                     /s/ Bradford J. Black
                                                     Bradford J. Black




                                               -2-
